Amended Opinion
PER CURIAM.
The defendant-petitioner was tried and found guilty in the Criminal Court of Record of Dade County of the possession of lottery tickets. Upon appeal to the circuit court the judgment and sentence was affirmed. His petition for writ of certiorari filed in this court seeks reversal upon the ground that essential requirements of law were not observed in that his conviction was based upon (a) an illegal arrest (b) the admission of evidence obtained upon an illegal search.
The certified transcript of the record of the proceedings fails to substantiate the allegations of the petition and the petition for certiorari is denied.
Denied.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.